295 F.3d 990
UNITED STATES of America, Plaintiff-Appellee,v.Enrique GOMEZ-GONZALEZ, aka Jorge Cholico-Gomez, Defendant-Appellant.
No. 01-10366.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted October 17, 2001.
Filed July 2, 2002.

Daniel P. Blank, Assistant Federal Public Defender, San Francisco, CA, for the defendant-appellant.
J. Douglas Wilson and Laurie Gray, Assistant United States Attorneys, San Francisco, CA, for the plaintiff-appellee.
Appeal from the United States District Court for the Northern District of California; Charles A. Legge, District Judge, Presiding. D.C. No. CR-96-00406-CAL.
Before BEEZER, TROTT and TALLMAN, Circuit Judges.

ORDER

1
Enrique Gomez-Gonzalez ("Cholico") has informed us that he completed his term of incarceration on October 16, 2001, one day after oral argument and approximately three months before we filed our opinion on January 15, 2002. Cholico's appeal of his sentence became moot when he completed that sentence. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999). There was no case or controversy when we filed our opinion on January 15, 2002. See United States v. Mann, 138 F.3d 758, 758 (9th Cir.1997).


2
We DISMISS the petition for rehearing and request for en banc review, WITHDRAW the opinion filed January 15, 2002 and DISMISS the appeal.